UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNESTO OLIVO,
                                Plaintiff,
                                                                    19-CV-9339 (CM)
                   -against-
                                                                  TRANSFER ORDER
JANE OR JOHN DOE, et al.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at the Federal Medical Center in Rochester, Minnesota,

brings this pro se action under the Federal Tort Claims Act (FTCA), alleging that Defendants

violated his rights. 1 For the following reasons, this action is transferred to the United States

District Court for the Eastern District of New York.

       Under the FTCA, “[a]ny civil action on a tort claim against the United States under [the

FTCA] may be prosecuted only in the judicial district where the plaintiff resides or wherein the

act or omission complained of occurred.” 28 U.S.C. § 1402(b).

       Plaintiff, who is incarcerated at the Federal Medical Center in Rochester, Minnesota,

brings this action alleging that Defendants transported him, a paraplegic, in a non-wheelchair-

accessible vehicle on multiple occasions. Because he did not state where these events took place

or provide any facts suggesting that he resided, for venue purposes, in the District of Minnesota, 2

the Court directed him to amend his complaint to state facts showing that this District is the

proper venue for this action.

       1
        The Court granted Plaintiff’s application to proceed in forma pauperis on November 15,
2019. (ECF No. 7.)
       2
          For venue purpose, “district courts in this Circuit have determined that where a prisoner
is located does not necessarily establish residence.” Santamaria v. Holder, ECF 1:11-CV-1267,
38, 2012 WL 566073, at *9 (S.D.N.Y. Feb. 21, 2012), report and recommendation adopted, ECF
1:11-CV-1267, 39, 2012 WL 892180 (S.D.N.Y. Mar. 14, 2012).
         On December 26, 2019, the Court received Plaintiff’s amended complaint where he

indicates that the events giving rise to his claims occurred at the Metropolitan Detention Center

in Brooklyn, New York; he did not provide any additional facts regarding his residency.

         As Brooklyn is located in Kings County, which is within the Eastern District of New

York, the Court transfers the action to the United States District Court for the Eastern District of

New York. See 28 U.S.C. § 1402(b).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for Eastern District of New York. This order closes this case.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     January 7, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
